The United Nations has embarked on an irreversible process
of profound transformation. Efficiency and flexibility will
be the defining features of this process. But an effective
United Nations must continue to be in the service of peace
and development.
The United Nations of the next century must not be a
mechanism, however efficient, for balancing the interests of
the most powerful. The Organization must move ahead as
the world’s primary instrument for promoting development
and solidarity among nations and among men.
Our Organization is first and foremost a body of
sovereign nations. It does not and cannot have any other
will than that expressed here by Member States. The drastic
increase in the number of Members over the last four years,
something that had not been seen since the days of
18 General Assembly - Forty-eighth session
decolonization, underscores this characteristic and is also
proof of the confidence that we States place in the United
Nations.
This community of nations now wishes to
internationalize certain issues which in earlier times fell
exclusively within the internal jurisdiction of States.
Mexico, as a country aware of its international
responsibilities, is acting within the requirements of the new
consensuses. But we must repeat time and again that we
reject the idea of international action developing to the
detriment of national sovereignty.
All the peoples represented here must participate in
forging the Organization of the future. Mexico sees in any
reforms a historic opportunity to strengthen the democratic
life of this Organization.
The question of equitable representation in the Security
Council plays a central role in the reform of our
Organization. There is a consensus on the need to increase
the number of seats in the Council. Whereas in 1945 there
were 51 Members of the United Nations, today there are 184
of us. For this reason, we should perhaps try, at the very
least, to double the number of seats in the Council. But
simply increasing the membership would not be enough.
The restructuring of the Council must take into account,
first of all, the fact that the Council lacks authority of its
own. It acts by the mandate of those of us who have
decided, as sovereign States, to delegate our authority to it
for the delicate task of maintaining world peace. The
question of the Council’s composition must be addressed
having regard to the overriding need to guarantee the
legitimacy and transparency of the Council’s actions.
Those who make the greatest contributions to the
maintenance of peace, not necessarily those who are the
largest producers and exporters of the world’s weapons,
should be members of the Council. Carrying out peace-
keeping operations is not simply a question of placing
military contingents at the Council’s disposition. We must
recognize the efforts of all those countries which have
brought about the peaceful settlement of international
disputes. The recent frequent recourse to the Security
Council has tended to hide the fact that our first obligation
is to resolve differences by peaceful means.
A representative body must be democratic. The right
of veto is not democratic, and therefore Mexico has never
supported it. Together, we must seek new ways to control
the exercise of that right and ensure that no permanent
member alone can decide or obstruct the Council’s action.
Transparency in the working methods of the Council
will restore to the General Assembly the primacy derived
from its universality and pluralism. We propose that a
General Assembly working group be established to make
recommendations on all aspects of the Security Council’s
reform.
In recent years peace-keeping operations have increased
considerably. This shows that the world has not yet
managed to resolve its most pressing problems.
Nationalisms persist. Xenophobia and racism are on
the rise. Extreme poverty has increased.
Mexico sees peace-keeping operations as an excellent
instrument for containing the effects of conflict situations.
Such operations exist to create the conditions for a political
solution to be reached by peaceful means. They are an
opportunity for peace, but they are not peace itself.
Before the Security Council decides to set up a peace-
keeping operation, all parties to the conflict must have given
their consent. Only in this way can we guarantee the
inviolability of the sovereign rights of States and respect for
their internal jurisdiction.
A clear mandate is also indispensable. Precisely
because their functions have become diversified, the Blue
Helmets must have clearly delimited fields of activity. My
Government is concerned that the scope of activity of the
members of those forces can be widened in situ, and that
their areas of competence are confused with other collective
actions based on the enforcement measures outlined in
Chapter VII of the Charter.
In Somalia United Nations forces should only ensure
that the international humanitarian aid reaches its intended
beneficiaries. The international community’s support for
peace-keeping operations and humanitarian relief depends on
their impartiality and transparency.
Mexico makes an urgent appeal to Member States
immediately to lay down parameters regulating all aspects of
the establishment and functioning of peace-keeping
operations.
No force can replace political will in finding solutions
to international conflicts. This is demonstrated by the
Forty-eighth session - 29 September l993 19
agreement between the Palestinian Liberation Organization
and the State of Israel regarding autonomy for the occupied
territories. Mexico congratulates both the parties involved,
as well as those who assisted them in this great success of
political intelligence, of concertation and respect for the
rights of the other side. Weapons are yielding to the rule of
reason. The self-determination of peoples and the right of
every State to live within secure and recognized boundaries -
principles to which Mexico has always subscribed - are
beginning to gain strength in the Middle East.
In contrast to the signs of hope we are seeing in the
Middle East, the failure of the efforts to bring peace to the
former Yugoslavia is clear. Peace plans come and go, but
there has been no end to the killing and suffering of
innocent people. Mexico urges all the parties to the conflict
to agree on concrete confidence-building measures which
will allow the conditions for a broad, lasting agreement to be
created.
Mexico welcomes the recent decision by the United
States, France, the United Kingdom and Russia unilaterally
to extend the moratorium on nuclear testing. This decision
will make it possible for the Conference on Disarmament
finally to begin negotiations to ratify a treaty completely
banning these tests. We hope that all the nuclear Powers,
including China, will join the moratorium.
This historic decision, inspired and encouraged from the
beginning by my country, will be a vital step in preventing
the proliferation of nuclear weapons. Mexico stresses the
priority of the negotiations, both on their own merits and
because of the effect they will have on the next Non-
Proliferation Treaty Review Conference, which will
determine the future of this important international
instrument. For Mexico, the complete cessation of nuclear
tests is inextricably linked to the fate of the non-proliferation
regime.
The community of nations must now confront another
danger: drugs. Now the largest illegal business in history,
they are putting an end to human lives, corrupting the forces
of order and harming political institutions, and they can even
affect the stability of States.
We cannot question the merit of the United Nations
Convention against Illicit Traffic in Narcotic Drugs and
Psychotropic Substances, an instrument which has served to
guide State policies and coordinate international cooperation.
Certain local and national battles have been won as a result
of them. But the war has not been won, and it is now a
world war.
In view of the uncontrollable spread throughout the
world of the dirty business of drugs, of their consumption,
production and traffic, and all the related illegal activities,
we must give thought to the ineffectiveness of the strategies
we have followed, and we must adopt a new course. We
must intensify our political determination, imagination and
strategic creativity and, above all, international cooperation
in which there is respect for sovereignty and no one claims
preeminence, in order to stop the growth of this terrible
social cancer.
Another central issue of our times is the great migratory
currents which are developing with renewed vigour as the
century draws to a close. The great international migrations
are a result of the polarization of wealth and well-being.
They are a problem which affects the entire world,
exceeding the capacity for action of individual States. We
need new plans for international cooperation to seek
solutions to the most distressing problems relating to
economic underdevelopment.
Every wave of migration throughout history has its own
explanations, and the explanations are not necessarily related.
However, they always include the search for a better life.
Changes in the world’s structure are both a brake on
migration and an encouragement. In 1989, 1 per cent of the
world’s population - more than 50 million people - lived
outside their country of origin. In 1992, only three years
later, this figure had doubled. At the beginning of the
1990s, the number of refugees in the world had reached 17
million.
Those countries which, because of their economic
development and social peace, seem to be able to accept new
groups of migrants are today undergoing internal conflicts at
times expressed through manifestations of ethnic and
religious intolerance.
During this period of difficult transition towards a new
ordering of power and balance in the world, internal
tensions, protectionist tendencies, the global recession and
the disintegration of numerous States have combined to
make certain countries perceive the phenomenon of
migration as a threat to their national security.
Let us keep this phenomenon from overwhelming us by
adopting restrictive measures that are only superficial
palliatives.
Mexico proposes that the Assembly begin serious
thought on this subject as soon as possible.
20 General Assembly - Forty-eighth session
The national plans of any State must be based on
policies which make it possible for the inhabitants to live in
a dignified manner in their own country. Only in this way
can we ensure that whole peoples will not try to leave in
search of better economic opportunities. Extreme poverty
has increased in all areas of the world. For as long as the
richest one fifth of the world’s population represents 83 per
cent of total income, we will have failed in our efforts at
economic cooperation.
The countries of Latin America and those of Central
and Eastern Europe have made special efforts to make
internal adjustments to bring about economic reforms that
would have been hard even to imagine a few years ago. The
problem of critical poverty, however, cannot be left to the
whim of market forces. In Mexico the State has not
abdicated its social responsibility. Indeed, we have
strengthened our development policies based on solidarity.
President Carlos Salinas de Gortari has said, time and
time again, that in order to consolidate any programme of
adjustment and economic stability, the promotion of social
programmes is indispensable. He has also stressed that the
expansion, modernization and proper orientation of
educational programmes was the only way, in the long term,
to increase productivity and raise the living standards of the
people.
The convening of the World Summit for Social
Development in 1995 shows that the United Nations has
acknowledged the priority nature of this item on the
international agenda. Mexico is already participating with
enthusiasm in preparations for this important event.
In the course of this year the World Conference on
Human Rights was held at Vienna. The agreements reached
must lead to a strengthening of already existing legal
instruments. The community of States participating in the
Conference expressed their political determination to
implement these agreements in a non-selective manner, with
objectivity and respect for universality. This is a
fundamental aspect of the protection and promotion of
human rights throughout the world. Mexico would repeat
before the Assembly that full respect for human rights
requires us to direct our efforts towards the weakest groups:
those that live in conditions of poverty, refugees, ethnic
minorities, and all those people in need of respect for their
way of life and their culture.
Mexico’s total trade with the United States of America
and Canada is equivalent to 20 per cent of its gross national
product. For this reason it signed the North American Free
Trade Agreement and parallel agreements. On that basis we
hope to promote, regulate and ensure trade flows, services
and investments among these three countries. In due course
this will be the largest free-trade area in the world: 360
million people with a product worth $7 trillion, a moving
force of principal importance for the world economy.
But Mexico is also a substantial and proud part of Latin
America. We have our cultural links and historic alliances
in Latin America. We give priority to our cooperation with
Central America and with the countries of the Caribbean.
We participate actively in the Rio Group and in the Latin
American Economic System (SELA). We, together with
Colombia and Venezuela, are involved in negotiations on
free trade with the Group of Three, and we hope that these
will be completed this year. With Chile we already have an
agreement which has been in existence since January 1992.
We are also having talks with other countries in the area.
We participate actively in the Ibero-American
Conference, which is gaining the kind of standing that befits
an organization of 21 Spanish- and Portuguese-speaking
countries in America and Europe.
As an Atlantic country we feel very close to Europe,
where we have our principal partners and friends. We feel
especially close to the European Community, with which we
have a standing dialogue.
We are also a Pacific country and have significantly
expanded the number of our representatives and our trade
with Asian countries. We appreciate the support that has
been given to us by the countries of the Asia Pacific
Economic Cooperation Council to help us to enter that body
very soon.
We have also been invited by the 24 countries of the
Organization for Economic Cooperation and Development
(OECD). We appreciate the invitation. We are working out
the details of our entry into this prestigious group.
We congratulate the leaders of South Africa, President
De Klerk and Nelson Mandela, on the agreements that they
have reached and we are ready immediately to initiate full
relations with that Republic.
We recognize and fully support the efforts that have
been made in Haiti. Our Ambassador has now returned to
Port au Prince. We reiterate our offer to the Secretary-
General to give technical and economic resources for the
general recovery of Haiti.
Forty-eighth session - 29 September l993 21
We wish to continue to be respectful friends of each
and every one of the States that are Members of the United
Nations.
The central strategy of the foreign policies of President
Carlos Salinas de Gortari are diversification and the
deepening of our relations with all regions and countries of
the world.
Mexico has already begun preparations for the
commemoration of the fiftieth anniversary of the United
Nations. In my country this will not be an occasion for
meaningless celebrations and self-congratulatory gestures.
We are making a serious effort to give serious thought to the
future of the Organization. The first question that we must
answer, however, is: What functions do we want the United
Nations to perform in the coming century? All the rest will
follow by accretion.
If in truth we have an opportunity - as has so often
been said since the end of the cold war - to turn the
Organization into the cornerstone of a truly new, more just
international order, then let us take action.
